DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-6 and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (JP 2009293343) alone.
With regards to claim 1 and 10-11, Sato et al. discloses a pile joint (figure 2, reference character 3 or figure 16, reference character 30) for coupling two piles, the pile joint comprising: a tubular body (3a) into which each pile (1) provided with a fitting portion (figure 5, reference character 60) on a periphery thereof is inserted through an end of the body; and a projection (30) formed on the body so as to be fitted to the projection by the insertion and rotation of the pile (figure 7-8), wherein the fitting portion is formed with: a first shape (62a) having a surface that is inclined so as to become distant from the end of the body as the surface extends in the direction of rotation of the pile; and a second shape (61a, 62a) for fitting between the projection and the pile, the second shape being formed in a direction intersecting a longitudinal direction of the pile. Sato et al. discloses the invention substantially as claimed. However, the claimed invention is distinguished in that the fitting portion and the projection are configured in a reverse manner, i.e. the pile is provided with a projection and the pile joint is provided with a fitting portion so as to be fitted to the projection by the insertion and rotation of the pile. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to reverse the fitting portion and projection, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955). 
As to claim 2, Sato et al. discloses wherein the fitting portion is formed so that the second shape is formed on the surface forming the first shape (figure 5, reference character 62a).
As to claim 4, Sato et al. as modified above discloses wherein each pile is provided with a plurality of projections, each identical to the projection, spaced at unequal angles in a direction of circumference, and wherein the body is formed with a plurality of fitting portions, each identical to the fitting portion, corresponding to the projections (figure 16-20).
As to claim 5, Sato et al. discloses the invention substantially as claimed. However, Sato et al. is silent about wherein the body is provided with a reinforcing member for covering at least each fitting portion. Examiner takes Official Notice that it would have been within the level of one skilled in the art to include a reinforcing portion to cover the fitting portion, since this would be easily produced in a workshop, by merely welding a plate over the fitting portion to protect the connection portion. Therefore, it would have been obvious to one of ordinary skill in the art to modify the pile joint of Sato et al., to include the reinforcing member to protect the connection as explained above. 
As to claim 8, Sato et al. discloses the invention substantially as claimed. However, Sato et al. is silent about wherein each fitting portion is formed with a plurality of first shapes, each identical to the first shape, or a plurality of second shapes, each identical to the second shape, arranged in a direction of an axis of the piles. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to duplicate the first and second shapes in a direction of an axis of the piles, since it has been held that a mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). In this case, it would improve the connection between the piles.
As to claim 12, see rejection of claim 1 and 10-11 above. Sato et al. discloses the invention substantially as claimed. However, Sato et al. is silent about wherein the pile coupling method has: a first step of gripping the second pile with a second gripper comprised in a press-in machine; a second step of gripping the first pile with a first gripper comprised in the press-in machine; and a third step of moving the first gripper so that ends of the first and second piles come into contact with each other, rotating the first or second gripper, and thereby coupling the first and second piles by means of the pile joint. Examiner takes Official Notice that it is old and well known in the art that the use of press-in machine having a first and second grippers to grip and rotate respective piles in order to couple the piles by means of the pile joint (see for example US 20150259871).
As to claim 13, Sato et al. is silent about wherein the projection has a planar shape and the inside of the projection is cut out. It would have been obvious matter of design choice to modify the shape to be planar and have a cut out, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
As to claim 14, Sato et al. discloses wherein one of two piles that are each identical to the pile and are to be coupled together by the pile joint is to be installed underground, and wherein the other pile is to be used in an auxiliary manner for installing the one pile underground and is positioned above the one pile (figure 1).
Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIB A OQUENDO whose telephone number is (571)270-7411. The examiner can normally be reached Monday-Friday, 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIB A OQUENDO/            Primary Examiner, Art Unit 3678